
	

115 HR 2518 RH: Coast Guard Authorization Act of 2017
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 133
		115th CONGRESS1st Session
		H. R. 2518
		[Report No. 115–194]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2017
			Mr. Hunter (for himself, Mr. Garamendi, Mr. Shuster, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		
			June 26, 2017
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 18, 2017
		
		
			
		
		A BILL
		To authorize appropriations for the Coast Guard for fiscal years 2018 and 2019, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coast Guard Authorization Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Authorizations
					Sec. 101. Authorizations of appropriations.
					Sec. 102. Authorized levels of military strength and training.
					Title II—Coast Guard
					Sec. 201. Training; public safety personnel.
					Sec. 202. Commissioned service retirement.
					Sec. 203. Officer promotion zones.
					Sec. 204. Cross reference.
					Sec. 205. Repeal.
					Sec. 206. Unmanned aircraft system.
					Sec. 207. Coast Guard health-care professionals; licensure portability.
					Sec. 208. Incentive contracts for Coast Guard yard and industrial establishments.
					Sec. 209. Maintaining cutters in class.
					Sec. 210. Congressional affairs; Director.
					Sec. 211. Contracting for major acquisitions programs.
					Sec. 212. National Security Cutter.
					Sec. 213. Radar refresher training.
					Sec. 214. Repeal.
					Sec. 215. Extension of authority.
					Sec. 216. Authorization of amounts for Fast Response Cutters.
					Sec. 217. Authorization of amounts for ice trials of icebreaker vessels.
					Sec. 218. Shoreside infrastructure.
					Title III—Ports and Waterways Safety Act 
					Sec. 301. Codification of Ports and Waterways Safety Act.
					Sec. 302. Conforming amendments.
					Sec. 303. Transitional and savings provisions.
					Sec. 304. Rule of construction.
					Sec. 305. Advisory Committee: Repeal.
					Title IV—Maritime Transportation Safety
					Sec. 401. Clarification of logbook entries.
					Sec. 402. Technical corrections: licenses, certifications of registry, and merchant mariner
			 documents.
					Sec. 403. Numbering for undocumented barges.
					Sec. 404. Drawbridge deviation exemption.
					Sec. 405. Deadline for compliance with alternate safety compliance programs.
					Sec. 406. Authorization for marine debris program.
					Sec. 407. Alternative distress signals.
					Sec. 408. Atlantic Coast Port Access Route Study recommendations.
					Sec. 409. Documentation of recreational vessels.
					Sec. 410. Certificates of documentation for recreational vessels.
					Sec. 411. Backup global positioning system.
					Sec. 412. Waters deemed not navigable waters of the United States for certain purposes.
					Sec. 413. Uninspected passenger vessels in St. Louis County, Minnesota.
					Sec. 414. Engine cut-off switch requirements.
					Sec. 415. Analysis of commercial fishing vessel classification requirements.
					Title V—Miscellaneous
					Sec. 501. Repeal.
					Sec. 502. Reimbursements for non-Federal construction costs of certain aids to navigation.
					Sec. 503. Corrections to provisions enacted by Coast Guard Authorization Acts.
					Sec. 504. Ship Shoal Lighthouse transfer: Repeal.
					Sec. 505. Coast Guard maritime domain awareness.
					Sec. 506. Towing safety management system fees.
					Sec. 507. Oil spill disbursements auditing and report.
					Sec. 508. Land exchange, Ayakulik Island, Alaska.
					Sec. 509. Vessel response plans in the Arctic.
					Sec. 510. Assessment of public comments on additional anchorages on the Hudson River.
					Sec. 511. Public safety answering points and maritime search and rescue coordination.
					Sec. 512. Documentation of America’s Finest.
			IAuthorizations
 101.Authorizations of appropriationsSection 2702 of title 14, United States Code, is amended: (1)in the matter preceding paragraph (1), by striking fiscal years 2016 and 2017 and inserting fiscal years 2018 and 2019;
 (2)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:  (A)$7,263,698,328 for fiscal year 2018; and
 (B)$7,452,554,484 for fiscal year 2019.;  (3)in paragraph (2), by striking subparagraphs (A) and (B) and inserting the following:
					
 (A)$1,945,000,000 for fiscal year 2018; and (B)$1,945,000,000 for fiscal year 2019.; 
 (4)in paragraph (3), by striking subparagraphs (A) and (B) and inserting the following:  (A)$134,237,000 for fiscal year 2018; and
 (B)$134,237,000 for fiscal year 2019.;  (5)in paragraph (4), by striking subparagraphs (A) and (B) and inserting the following:
					
 (A)$16,701,000 for fiscal year 2018; and (B)$16,701,000 for fiscal year 2019.; and
 (6)in paragraph (5), by striking subparagraphs (A) and (B) and inserting the following:  (A)$37,263,294 for fiscal year 2018; and
 (B)$38,232,140 for fiscal year 2019..  102.Authorized levels of military strength and trainingSection 2704 of title 14, United States Code, is amended—
 (1)in subsection (a), by striking for each of fiscal years 2016 and 2017 and inserting for fiscal year 2018 and an end-of-year strength for such personnel of 44,500 for fiscal year 2019; and (2)in subsection (b), by striking fiscal years 2016 and 2017 and inserting fiscal years 2018 and 2019.
				IICoast Guard
			201.Training; public safety personnel
 (a)In generalChapter 7 of title 14, United States Code, is amended by adding at the end the following:  155.Training; public safety personnel (a)In generalThe Commandant may, on a reimbursable or a non-reimbursable basis, make training available to public safety personnel whenever the Commandant determines that—
 (1)a member of the Coast Guard, who is scheduled to participate in such training, is unable or unavailable to participate in such training;
 (2)no other member of the Coast Guard, who is assigned to the unit to which the member of the Coast Guard who is unable or unavailable to participate in such training is assigned, is able or available to participate in such training; and
 (3)such training, if made available to such public safety personnel, would further the goal of interoperability among Federal agencies, non-Federal governmental agencies, or both.
 (b)DefinitionFor the purposes of this section, the term public safety personnel includes any Federal, State (or political subdivision thereof), territorial, or tribal law enforcement officer, firefighter, or emergency response provider.
 (c)Treatment of reimbursementAny reimbursements for training that the Coast Guard receives under this section shall be credited to the appropriation used to pay the costs for such training.
							(d)Status of trained personnel; limitation on liability
 (1)StatusAny public safety personnel to whom training is made available under this section who is not otherwise a Federal employee shall not, because of that training, be considered a Federal employee for any purpose (including the purposes of chapter 81 of title 5 (relating to compensation for injury)) and sections 2671 through 2680 of title 28 (relating to tort claims).
 (2)Limitation on liabilityThe United States shall not be liable for actions taken by such personnel in the course of training made available under this section..
 (b)Clerical amendmentThe analysis for chapter 7 of such title is amended by inserting at the end the following:   155. Training; public safety personnel.. 202.Commissioned service retirementFor Coast Guard officers who retire in fiscal year 2017 or 2018, the President may reduce the period of active commissioned service required under section 291 of title 14, United States Code, to a period of not less than eight years.
 203.Officer promotion zonesSection 256(a) of title 14, United States Code, is amended by striking six-tenths. and inserting one-half.. 204.Cross referenceSection 373(a) of title 14, United States Code, is amended by inserting designated under section 371 after cadet.
 205.RepealSection 482 of title 14, United States Code, and the item relating to that section in the analysis for chapter 13 of that title, are repealed.
			206.Unmanned aircraft system
 (a)In generalChapter 3 of title 14, United States Code, is amended by adding at the end the following:  61.Unmanned aircraft system (a)In generalSubject to the availability of appropriations and to subsection (b), the Secretary of the department in which the Coast Guard is operating shall establish a land-based unmanned aircraft system program under the control of the Commandant of the Coast Guard.
							(b)Limitations
 (1)In generalDuring any fiscal year for which funds are appropriated for the design or construction of the Offshore Patrol Cutter, the Commandant—
 (A)may not award a contract for design of an unmanned aircraft system for use by the Coast Guard; and (B)may acquire an unmanned aircraft system only if such a system—
 (i)has been part of a program of record, procured by, or used by, the Department of Defense or the Department of Homeland Security, or a component thereof, before the date on which the Commandant acquires the system; and
 (ii)is acquired by the Commandant through an agreement with such a department or component, unless the unmanned aircraft system can be obtained at less cost through independent contract action.
										(2)Limitations on application
 (A)Small unmanned aircraftParagraph (1)(B) does not apply to small unmanned aircraft. (B)Previously funded systemsSubsection (b) does not apply to the design or acquisition of an unmanned aircraft system for which funds for research, development, test, and evaluation have been received from the Department of Defense or the Department of Homeland Security.
 (c)DefinitionsIn this section each of the terms small unmanned aircraft and unmanned aircraft system has the meaning that term has in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note)..
 (b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following:   61. Unmanned aircraft system.. (c)Conforming amendmentSubsection (c) of section 564 of title 14, United States Code, is repealed.
				207.Coast Guard health-care professionals; licensure portability
 (a)In generalChapter 5 of title 14, United States Code, is amended by adding at the end the following:  104.Coast Guard health-care professionals; licensure portability (a)Notwithstanding any law regarding the licensure of health-care providers, a health-care professional described in subsection (b) may practice the health profession or professions of the health-care professional at any location in any State, the District of Columbia, or a Commonwealth, territory, or possession of the United States, regardless of where such health-care professional or the patient are located, if the practice is within the scope of the authorized Federal duties of such health-care professional.
 (b)A health-care professional described in this subsection is an individual— (1)who is—
 (A)a member of the Coast Guard; (B)a civilian employee of the Coast Guard;
 (C)a member of the Public Health Service who is assigned to the Coast Guard; (D)a personal services contractor under section 1091 of title 10; or
 (E)any other health-care professional credentialed and privileged at a Federal health-care institution or location specially designated by the Secretary; and
 (2)who— (A)has a current license to practice medicine, osteopathic medicine, dentistry, or another health profession; and
 (B)is performing authorized duties for the Coast Guard. (c)In this section each of the terms license and health-care professional has the meaning that term has in section 1094(e) of title 10..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:   104. Coast Guard health-care professionals; licensure portability.. 208.Incentive contracts for Coast Guard yard and industrial establishmentsSection 648 of title 14, United States Code, is amended—
 (1)by inserting before the text the following: (a) In general.—; (2)in subsection (a), as designated by the amendment made by paragraph (1) of this section, by striking the period at the end of the last sentence and inserting or in accordance with subsection (b).; and
 (3)by adding at the end the following:  (b)Incentive contracts (1)The parties to an order for industrial work to be performed by the Coast Guard Yard or a Coast Guard industrial establishment designated under subsection (a) may enter into an order or a cost-plus-incentive-fee order in accordance with this subsection.
 (2)If such parties enter into such an order or a cost-plus-incentive-fee order, an agreed-upon amount of any adjustment described in subsection (a) may be distributed as an incentive to the wage-grade industrial employees who complete the order.
 (3)Before entering into such an order or cost-plus-incentive-fee order such parties must agree that the wage-grade employees of the Coast Guard Yard or Coast Guard industrial establishment will take action to improve the delivery schedule or technical performance agreed to in the order for industrial work to which such parties initially agreed.
 (4)Notwithstanding any other provision of law, if the industrial workforce of the Coast Guard Yard or such Coast Guard industrial establishment satisfies the performance target established in such an order or cost-plus-incentive-fee order—
 (A)the adjustment to be made pursuant to this subsection shall be reduced by such agreed-upon amount and distributed to such wage-grade industrial employees; and
 (B)the remainder of the adjustment shall be credited to the appropriation for such order current at that time..
 209.Maintaining cutters in classSection 573(c)(3)(A) of title 14, United States Code, is amended— (1)by striking (A) In general.—; and
 (2)by inserting and shall maintain such cutter in class before the period at the end. 210.Congressional affairs; Director (a)In generalChapter 3 of title 14, United States Code, as amended by section 206 of this Act, is further amended by adding at the end the following:
					
 62.Congressional affairs; directorThe Commandant shall appoint a Director of Congressional Affairs from among officers of the Coast Guard who are in a grade above captain..
 (b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:   62. Congressional Affairs; Director.. 211.Contracting for major acquisitions programs (a)In generalSubchapter II of chapter 15 of title 14, United States Code, is amended by adding at the end the following:
					
						580.Contracting for major acquisitions programs
 (a)In generalThe Commandant of the Coast Guard may enter into contracts for major acquisition programs. (b)Authorized methodsSuch contracts—
 (1)may be block buy contracts; (2)may be incrementally funded;
 (3)may include combined purchases, also known as economic order quantity purchases, of— (A)materials and components; and
 (B)long lead time materials; and (4)may be multiyear contracts that comply with section 2306b of title 10.
 (c)Subject to appropriationsAny contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract is subject to the availability of amounts specifically provided in advance for that purpose in subsequent appropriations Acts..
 (b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end of the items relating to such subchapter the following:
					
						
							580. Contracting for major acquisitions programs..
 (c)Conforming amendmentsThe following provisions are repealed: (1)Section 223 of Public Law 113–281 (14 U.S.C. 577 note), and the item relating to that section in the table of contents in section 2 of such Act.
 (2)Section 221(a) of Public Law 112–213 (14 U.S.C. 573 note). (3)Section 207(a) of Public Law 114–120 (14 U.S.C. 87 note).
					212.National Security Cutter
 (a)Standard Method for TrackingThe Commandant of the Coast Guard may not certify an eighth National Security Cutter as Ready for Operations before the date on which the Commandant provides to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate—
 (1)a notification of a new standard method for tracking operational employment of Coast Guard major cutters that does not include time during which such a cutter is away from its homeport for maintenance or repair; and
 (2)a report analyzing cost and performance for different approaches to achieving varied levels of operational employment using the standard method required by paragraph (1) that, at a minimum—
 (A)compares over a 30-year period the average annualized baseline cost and performances for a certified National Security Cutter that operated for 185 days away from homeport or an equivalent alternative measure of operational tempo—
 (i)against the cost of a 15 percent increase in days away from homeport or an equivalent alternative measure of operational tempo for a National Security Cutter; and
 (ii)against the cost of the acquisition and operation of an additional National Security Cutter; and (B)examines the optimal level of operational employment of National Security Cutters to balance National Security Cutter cost and mission performance.
						(b)Conforming amendments
 (1)Section 221(b) of the Coast Guard and Maritime Transportation Act of 2012 (14 U.S.C. 573 note) is repealed.
 (2)Section 204(c)(1) of the Coast Guard Authorization Act of 2016 (130 Stat. 35) is repealed. 213.Radar refresher trainingSection 11.480(F) of title 46, Code of Federal Regulations, as in effect immediately before the enactment of this Act, shall have no force or effect.
 214.RepealSection 676a(a) of title 14, United States Code, is amended— (1)by striking paragraph (2);
 (2)by striking (1) In general.—; (3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively; and
 (4)in paragraph (2), as so redesignated, by striking subparagraph (A) and inserting paragraph (1). 215.Extension of authoritySection 404 of the Coast Guard Authorization Act of 2010 (Public Law 111–281; 124 Stat. 2950) is amended—
 (1)in subsection (a), in the text preceding paragraph (1), by striking sections 3304, 5333, and 5753 and inserting section 3304; and (2)in subsection (b), by striking 2017. and inserting 2021..
				216.Authorization of amounts for Fast Response Cutters
 (a)In generalOf the amounts authorized for each fiscal year 2018 and 2019 under section 2702(2) of title 14, United States Code, as amended by this Act, $165,000,000 is authorized for the acquisition of three Fast Response Cutters in each such fiscal year.
 (b)Treatment of acquired cuttersAny cutters acquired under subsection (a) shall be in addition to the 58 cutters approved under the existing acquisition baseline.
				217.Authorization of amounts for ice trials of icebreaker vessels
 (a)In generalOf the amounts authorized for fiscal year 2018 under paragraphs (1) and (5) of section 2702 of title 14, United States Code, as amended by this Act, up to $3,000,000 is authorized for the Commandant of the Coast Guard to carry out ice trials of icebreaker vessels documented under section 12111 of title 46, United States Code.
 (b)AssessmentsIce trials referred to in subsection (a) shall— (1)assess the ability of an icebreaker vessel to carry out the missions of the Coast Guard enumerated in section 2 of title 14, United States Code; or
 (2)conduct operational tests to produce information that could be used in the design and acquisition of icebreaker vessels by the Coast Guard to carry out such missions.
 218.Shoreside infrastructureOf the amounts authorized under section 2702(2) of title 14, United States Code, as amended by this Act, for each of fiscal years 2018 and 2019 there is authorized to be appropriated $165,000,000 to the Secretary of the department in which the Coast Guard is operating to fund the acquisition, construction, rebuilding or improvement of Coast Guard shoreside infrastructure and facilities necessary to support Coast Guard operations and readiness.
			IIIPorts and Waterways Safety Act 
			301.Codification of Ports and Waterways Safety Act
 (a)CodificationSubtitle VII of title 46, United States Code, is amended by inserting before chapter 701 the following:
					
						700Ports and Waterways Safety
							
								Subchapter A—Vessel Operations
								Sec.
								70001. Vessel traffic services.
								70002. Special powers.
								70003. Port access routes.
								70004. Considerations by Secretary.
								70005. International agreements.
								Subchapter B—Ports and Waterways Safety
								70011. Waterfront safety.
								70012. Navigational hazards.
								70013. Requirement to notify Coast Guard of release of objects into the navigable waters of the
			 United States.
								Subchapter C—Condition for entry into ports in the United States
								70021. Conditions for entry to ports in the United States.
								Subchapter D—Definitions, Regulations, Enforcement, Investigatory Powers, Applicability
								70031. Definitions.
								70032. Saint Lawrence Seaway.
								70033. Limitation on application to foreign vessels.
								70034. Regulations.
								70035. Investigatory powers.
								70036. Enforcement.
							AVessel Operations
								70001.Vessel traffic services
 (a)Subject to the requirements of section 70004, the Secretary— (1)in any port or place under the jurisdiction of the United States, in the navigable waters of the United States, or in any area covered by an international agreement negotiated pursuant to section 70005, may construct, operate, maintain, improve, or expand vessel traffic services, that consist of measures for controlling or supervising vessel traffic or for protecting navigation and the marine environment and that may include one or more of reporting and operating requirements, surveillance and communications systems, routing systems, and fairways;
 (2)shall require appropriate vessels that operate in an area of a vessel traffic service to utilize or comply with that service;
										(3)
 (A)may require vessels to install and use specified navigation equipment, communications equipment, electronic relative motion analyzer equipment, or any electronic or other device necessary to comply with a vessel traffic service or that is necessary in the interests of vessel safety.
 (B)Notwithstanding subparagraph (A), the Secretary shall not require fishing vessels under 300 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, or recreational vessels 65 feet or less to possess or use the equipment or devices required by this subsection solely under the authority of this chapter;
 (4)may control vessel traffic in areas subject to the jurisdiction of the United States that the Secretary determines to be hazardous, or under conditions of reduced visibility, adverse weather, vessel congestion, or other hazardous circumstances, by—
 (A)specifying times of entry, movement, or departure; (B)establishing vessel traffic routing schemes;
 (C)establishing vessel size, speed, or draft limitations and vessel operating conditions; and (D)restricting operation, in any hazardous area or under hazardous conditions, to vessels that have particular operating characteristics or capabilities that the Secretary considers necessary for safe operation under the circumstances;
 (5)may require the receipt of prearrival messages from any vessel, destined for a port or place subject to the jurisdiction of the United States, in sufficient time to permit advance vessel traffic planning before port entry, which shall include any information that is not already a matter of record and that the Secretary determines necessary for the control of the vessel and the safety of the port or the marine environment; and
 (6)may prohibit the use on vessels of electronic or other devices that interfere with communication and navigation equipment, except that such authority shall not apply to electronic or other devices certified to transmit in the maritime services by the Federal Communications Commission and used within the frequency bands 157.1875–157.4375 MHz and 161.7875–162.0375 MHz.
										(b)Cooperative Agreements
 (1)In generalThe Secretary may enter into cooperative agreements with public or private agencies, authorities, associations, institutions, corporations, organizations, or other persons to carry out the functions under subsection (a)(1).
										(2)Limitation
 (A)A nongovernmental entity may not under this subsection carry out an inherently governmental function.
 (B)As used in this paragraph, the term inherently governmental function means any activity that is so intimately related to the public interest as to mandate performance by an officer or employee of the Federal Government, including an activity that requires either the exercise of discretion in applying the authority of the Government or the use of judgment in making a decision for the Government.
											(c)Limitation of liability for Coast Guard vessel traffic service pilots and non-Federal vessel
			 traffic service operators
 (1)Coast Guard Vessel Traffic Service pilotsAny pilot, acting in the course and scope of his or her duties while at a Coast Guard Vessel Traffic Service, who provides information, advice, or communication assistance while under the supervision of a Coast Guard officer, member, or employee shall not be liable for damages caused by or related to such assistance unless the acts or omissions of such pilot constitute gross negligence or willful misconduct.
 (2)Non-Federal vessel traffic service operatorsAn entity operating a non-Federal vessel traffic information service or advisory service pursuant to a duly executed written agreement with the Coast Guard, and any pilot acting on behalf of such entity, is not liable for damages caused by or related to information, advice, or communication assistance provided by such entity or pilot while so operating or acting unless the acts or omissions of such entity or pilot constitute gross negligence or willful misconduct.
 70002.Special powersThe Secretary may order any vessel, in a port or place subject to the jurisdiction of the United States or in the navigable waters of the United States, to operate or anchor in a manner the Secretary directs if—
 (1)the Secretary has reasonable cause to believe such vessel does not comply with any regulation issued under this chapter or any other applicable law or treaty;
 (2)the Secretary determines such vessel does not satisfy the conditions for port entry set forth in section 70021 of this title; or
 (3)by reason of weather, visibility, sea conditions, port congestion, other hazardous circumstances, or the condition of such vessel, the Secretary is satisfied such direction is justified in the interest of safety.
									70003.Port access routes
 (a)Authority To designateExcept as provided in subsection (b) and subject to the requirements of subsection (c), in order to provide safe access routes for the movement of vessel traffic proceeding to or from ports or places subject to the jurisdiction of the United States, the Secretary shall designate necessary fairways and traffic separation schemes for vessels operating in the territorial sea of the United States and in high seas approaches, outside the territorial sea, to such ports or places. Such a designation shall recognize, within the designated area, the paramount right of navigation over all other uses.
									(b)Limitation
 (1)In generalNo designation may be made by the Secretary under this section if— (A)the Secretary determines such a designation, as implemented, would deprive any person of the effective exercise of a right granted by a lease or permit executed or issued under other applicable provisions of law; and
 (B)such right has became vested before the time of publication of the notice required by paragraph (1) of subsection (c).
 (2)Consultation requiredThe Secretary shall make the determination under paragraph (1)(A) after consultation with the head of the agency responsible for executing the lease or issuing the permit.
 (c)Consideration of other usesBefore making a designation under subsection (a), and in accordance with the requirements of section 70004, the Secretary shall—
 (1)undertake a study of the potential traffic density and the need for safe access routes for vessels in any area for which fairways or traffic separation schemes are proposed or that may otherwise be considered and publish notice of such undertaking in the Federal Register;
 (2)in consultation with the Secretary of State, the Secretary of the Interior, the Secretary of Commerce, the Secretary of the Army, and the Governors of affected States, as their responsibilities may require, take into account all other uses of the area under consideration, including, as appropriate, the exploration for, or exploitation of, oil, gas, or other mineral resources, the construction or operation of deepwater ports or other structures on or above the seabed or subsoil of the submerged lands or the Outer Continental Shelf of the United States, the establishment or operation of marine or estuarine sanctuaries, and activities involving recreational or commercial fishing; and
 (3)to the extent practicable, reconcile the need for safe access routes with the needs of all other reasonable uses of the area involved.
 (d)StudyIn carrying out the Secretary’s responsibilities under subsection (c), the Secretary shall— (1)proceed expeditiously to complete any study undertaken; and
 (2)after completion of such a study, promptly— (A)issue a notice of proposed rulemaking for the designation contemplated; or
 (B)publish in the Federal Register a notice that no designation is contemplated as a result of the study and the reason for such determination.
 (e)Implementation of designationIn connection with a designation made under this section, the Secretary— (1)shall issue reasonable rules and regulations governing the use of such designated areas, including rules and regulations regarding the applicability of rules 9 and 10 of the International Regulations for Preventing Collisions at Sea, 1972, relating to narrow channels and traffic separation schemes, respectively, in waters where such regulations apply;
 (2)to the extent that the Secretary finds reasonable and necessary to effectuate the purposes of the designation, make the use of designated fairways and traffic separation schemes mandatory for specific types and sizes of vessels, foreign and domestic, operating in the territorial sea of the United States and for specific types and sizes of vessels of the United States operating on the high seas beyond the territorial sea of the United States;
 (3)may, from time to time, as necessary, adjust the location or limits of designated fairways or traffic separation schemes in order to accommodate the needs of other uses that cannot be reasonably accommodated otherwise, except that such an adjustment may not, in the judgment of the Secretary, unacceptably adversely affect the purpose for which the existing designation was made and the need for which continues; and
 (4)shall, through appropriate channels— (A)notify cognizant international organizations of any designation, or adjustment thereof; and
 (B)take action to seek the cooperation of foreign States in making it mandatory for vessels under their control to use, to the same extent as required by the Secretary for vessels of the United States, any fairway or traffic separation scheme designated under this section in any area of the high seas.
 70004.Considerations by SecretaryIn carrying out the duties of the Secretary under sections 70001, 70002, and 70003, the Secretary shall—
 (1)take into account all relevant factors concerning navigation and vessel safety, protection of the marine environment, and the safety and security of United States ports and waterways, including—
 (A)the scope and degree of the risk or hazard involved; (B)vessel traffic characteristics and trends, including traffic volume, the sizes and types of vessels involved, potential interference with the flow of commercial traffic, the presence of any unusual cargoes, and other similar factors;
 (C)port and waterway configurations and variations in local conditions of geography, climate, and other similar factors;
 (D)the need for granting exemptions for the installation and use of equipment or devices for use with vessel traffic services for certain classes of small vessels, such as self-propelled fishing vessels and recreational vessels;
 (E)the proximity of fishing grounds, oil and gas drilling and production operations, or any other potential or actual conflicting activity;
 (F)environmental factors; (G)economic impact and effects;
 (H)existing vessel traffic services; and (I)local practices and customs, including voluntary arrangements and agreements within the maritime community; and
 (2)at the earliest possible time, consult with and receive and consider the views of representatives of the maritime community, ports and harbor authorities or associations, environmental groups, and other persons who may be affected by the proposed actions.
									70005.International agreements
 (a)Transmittal of regulationsThe Secretary shall transmit, via the Secretary of State, to appropriate international bodies or forums, any regulations issued under this subchapter, for consideration as international standards.
 (b)AgreementsThe President is authorized and encouraged to— (1)enter into negotiations and conclude and execute agreements with neighboring nations, to establish compatible vessel standards and vessel traffic services, and to establish, operate, and maintain international vessel traffic services, in areas and under circumstances of mutual concern; and
 (2)enter into negotiations, through appropriate international bodies, and conclude and execute agreements to establish vessel traffic services in appropriate areas of the high seas.
 (c)OperationsThe Secretary, pursuant to any agreement negotiated under subsection (b) that is binding upon the United States in accordance with constitutional requirements, may—
 (1)require vessels operating in an area of a vessel traffic service to utilize or to comply with the vessel traffic service, including the carrying or installation of equipment and devices as necessary for the use of the service; and
 (2)waive, by order or regulation, the application of any United States law or regulation concerning the design, construction, operation, equipment, personnel qualifications, and manning standards for vessels operating in waters over which the United States exercises jurisdiction if such vessel is not en route to or from a United States port or place, and if vessels en route to or from a United States port or place are accorded equivalent waivers of laws and regulations of the neighboring nation, when operating in waters over which that nation exercises jurisdiction.
 (d)Ship reporting systemsThe Secretary, in cooperation with the International Maritime Organization, may implement and enforce two mandatory ship reporting systems, consistent with international law, with respect to vessels subject to such reporting systems entering the following areas of the Atlantic Ocean:
 (1)Cape Cod Bay, Massachusetts Bay, and Great South Channel (in the area generally bounded by a line starting from a point on Cape Ann, Massachusetts at 42 deg. 39′ N., 70 deg. 37′ W; then northeast to 42 deg. 45′ N., 70 deg. 13′ W; then southeast to 42 deg. 10′ N., 68 deg. 31′ W, then south to 41 deg. 00′ N., 68 deg. 31′ W; then west to 41 deg. 00′ N., 69 deg. 17′ W; then northeast to 42 deg. 05′ N., 70 deg. 02′ W, then west to 42 deg. 04′ N., 70 deg. 10′ W; and then along the Massachusetts shoreline of Cape Cod Bay and Massachusetts Bay back to the point on Cape Ann at 42 deg. 39′ N., 70 deg. 37′ W).
 (2)In the coastal waters of the Southeastern United States within about 25 nm along a 90 nm stretch of the Atlantic seaboard (in an area generally extending from the shoreline east to longitude 80 deg. 51.6′ W with the southern and northern boundary at latitudes 30 deg. 00′ N., 31 deg. 27′ N., respectively).
										BPorts and Waterways Safety
								70011.Waterfront safety
 (a)In generalThe Secretary may take such action as is necessary to— (1)prevent damage to, or the destruction of, any bridge or other structure on or in the navigable waters of the United States, or any land structure or shore area immediately adjacent to such waters; and
 (2)protect the navigable waters and the resources therein from harm resulting from vessel or structure damage, destruction, or loss.
 (b)Actions authorizedActions authorized by subsection (a) include— (1)establishing procedures, measures, and standards for the handling, loading, unloading, storage, stowage, and movement on a structure (including the emergency removal, control, and disposition) of explosives or other dangerous articles and substances, including oil or hazardous material as those terms are defined in section 2101;
 (2)prescribing minimum safety equipment requirements for a structure to assure adequate protection from fire, explosion, natural disaster, and other serious accidents or casualties;
 (3)establishing water or waterfront safety zones, or other measures, for limited, controlled, or conditional access and activity when necessary for the protection of any vessel, structure, waters, or shore area; and
 (4)establishing procedures for examination to assure compliance with the requirements prescribed under this section.
 (c)State lawNothing in this section, with respect to structures, prohibits a State or political subdivision thereof from prescribing higher safety equipment requirements or safety standards than those that may be prescribed by regulations under this section.
									70012.Navigational hazards
 (a)Reporting procedureThe Secretary shall establish a program to encourage fishermen and other vessel operators to report potential or existing navigational hazards involving pipelines to the Secretary through Coast Guard field offices.
									(b)Secretary’s response
 (1)Notification by the operator of a pipelineUpon notification by the operator of a pipeline of a hazard to navigation with respect to that pipeline, the Secretary shall immediately notify Coast Guard headquarters, the Pipeline and Hazardous Materials Safety Administration, other affected Federal and State agencies, and vessel owners and operators in the pipeline’s vicinity.
 (2)Notification by other personsUpon notification by any other person of a hazard or potential hazard to navigation with respect to a pipeline, the Secretary shall promptly determine whether a hazard exists, and if so shall immediately notify Coast Guard headquarters, the Pipeline and Hazardous Materials Safety Administration, other affected Federal and State agencies, vessel owners and operators in the pipeline’s vicinity, and the owner and operator of the pipeline.
 (c)Pipeline definedFor purposes of this section, the term pipeline has the meaning given the term pipeline facility in section 60101(a)(18) of title 49. 70013.Requirement to notify Coast Guard of release of objects into the navigable waters of the United States (a)RequirementAs soon as a person has knowledge of any release from a vessel or facility into the navigable waters of the United States of any object that creates an obstruction prohibited under section 10 of the Act of March 3, 1899, popularly known as the Rivers and Harbors Appropriations Act of 1899 (33 U.S.C. 403), such person shall notify the Secretary and the Secretary of the Army of such release.
 (b)Restriction on use of notificationAny notification provided by an individual in accordance with subsection (a) may not be used against such individual in any criminal case, except a prosecution for perjury or for giving a false statement.
									CCondition for entry into ports in the United States
								70021.Conditions for entry to ports in the United States
 (a)In generalNo vessel that is subject to chapter 37 shall operate in the navigable waters of the United States or transfer cargo or residue in any port or place under the jurisdiction of the United States, if such vessel—
 (1)has a history of accidents, pollution incidents, or serious repair problems that, as determined by the Secretary, creates reason to believe that such vessel may be unsafe or may create a threat to the marine environment;
 (2)fails to comply with any applicable regulation issued under this chapter, chapter 37, or any other applicable law or treaty;
 (3)discharges oil or hazardous material in violation of any law of the United States or in a manner or quantities inconsistent with any treaty to which the United States is a party;
 (4)does not comply with any applicable vessel traffic service requirements; (5)is manned by one or more officers who are licensed by a certificating State that the Secretary has determined, pursuant to section 9101 of title 46, does not have standards for licensing and certification of seafarers that are comparable to or more stringent than United States standards or international standards that are accepted by the United States;
 (6)is not manned in compliance with manning levels as determined by the Secretary to be necessary to insure the safe navigation of the vessel; or
 (7)while underway, does not have at least one licensed deck officer on the navigation bridge who is capable of clearly understanding English.
										(b)Exceptions
 (1)In generalThe Secretary may allow provisional entry of a vessel that is not in compliance with subsection (a), if the owner or operator of such vessel proves, to the satisfaction of the Secretary, that such vessel is not unsafe or a threat to the marine environment, and if such entry is necessary for the safety of the vessel or persons aboard.
 (2)Provisions not applicableParagraphs (1), (2), (3), and (4) of subsection (a) of this section shall not apply to a vessel allowed provisional entry under paragraph (1) if the owner or operator of such vessel proves, to the satisfaction of the Secretary, that such vessel is no longer unsafe or a threat to the marine environment, and is no longer in violation of any applicable law, treaty, regulation or condition, as appropriate.
										DDefinitions, Regulations, Enforcement, Investigatory Powers, Applicability
 70031.DefinitionsAs used in this chapter, unless the context otherwise requires: (1)The term marine environment means—
 (A)the navigable waters of the United States and the land and resources therein and thereunder; (B)the waters and fishery resources of any area over which the United States asserts exclusive fishery management authority;
 (C)the seabed and subsoil of the Outer Continental Shelf of the United States, the resources thereof, and the waters superjacent thereto; and
 (D)the recreational, economic, and scenic values of such waters and resources. (2)The term Secretary means the Secretary of the department in which the Coast Guard is operating, except that such term means the Secretary of Transportation with respect to the application of this chapter to the Saint Lawrence Seaway.
 (3)The term navigable waters of the United States includes all waters of the territorial sea of the United States as described in Presidential Proclamation No. 5928 of December 27, 1988.
 70032.Saint Lawrence SeawayThe authority granted to the Secretary under sections 70001, 70002, 70003, 7004, and 70011 may not be delegated with respect to the Saint Lawrence Seaway to any agency other than the Saint Lawrence Seaway Development Corporation. Any other authority granted the Secretary under this chapter shall be delegated by the Secretary to the Saint Lawrence Seaway Development Corporation to the extent the Secretary determines such delegation is necessary for the proper operation of the Saint Lawrence Seaway.
 70033.Limitation on application to foreign vesselsExcept pursuant to international treaty, convention, or agreement, to which the United States is a party, this chapter shall not apply to any foreign vessel that is not destined for, or departing from, a port or place subject to the jurisdiction of the United States and that is in—
 (1)innocent passage through the territorial sea of the United States; or (2)transit through the navigable waters of the United States that form a part of an international strait.
									70034.Regulations
 (a)In generalIn accordance with section 553 of title 5, the Secretary shall issue, and may from time to time amend or repeal, regulations necessary to implement this chapter.
 (b)ConsultationIn the exercise of the regulatory authority under this chapter, the Secretary shall consult with, and receive and consider the views of all interested persons, including—
 (1)interested Federal departments and agencies; (2)officials of State and local governments;
 (3)representatives of the maritime community; (4)representatives of port and harbor authorities or associations;
 (5)representatives of environmental groups; (6)any other interested persons who are knowledgeable or experienced in dealing with problems involving vessel safety, port and waterways safety, and protection of the marine environment; and
 (7)advisory committees consisting of all interested segments of the public when the establishment of such committees is considered necessary because the issues involved are highly complex or controversial.
										70035.Investigatory powers
 (a)SecretaryThe Secretary may investigate any incident, accident, or act involving the loss or destruction of, or damage to, any structure subject to this chapter, or that affects or may affect the safety or environmental quality of the ports, harbors, or navigable waters of the United States.
 (b)PowersIn an investigation under this section, the Secretary may issue subpoenas to require the attendance of witnesses and the production of documents or other evidence relating to such incident, accident, or act. If any person refuses to obey a subpoena, the Secretary may request the Attorney General to invoke the aid of the appropriate district court of the United States to compel compliance with the subpoena. Any district court of the United States may, in the case of refusal to obey a subpoena, issue an order requiring compliance with the subpoena, and failure to obey the order may be punished by the court as contempt. Witnesses may be paid fees for travel and attendance at rates not exceeding those allowed in a district court of the United States.
									70036.Enforcement
									(a)Civil penalty
 (1)In generalAny person who is found by the Secretary, after notice and an opportunity for a hearing, to have violated this chapter or a regulation issued under this chapter shall be liable to the United States for a civil penalty, not to exceed $25,000 for each violation. Each day of a continuing violation shall constitute a separate violation. The amount of such civil penalty shall be assessed by the Secretary, or the Secretary’s designee, by written notice. In determining the amount of such penalty, the Secretary shall take into account the nature, circumstances, extent, and gravity of the prohibited acts committed and, with respect to the violator, the degree of culpability, any history of prior offenses, ability to pay, and such other matters as justice may require.
 (2)Compromise, modification, or remissionThe Secretary may compromise, modify, or remit, with or without conditions, any civil penalty that is subject to imposition or that has been imposed under this section.
 (3)Failure to pay penaltyIf any person fails to pay an assessment of a civil penalty after it has become final, the Secretary may refer the matter to the Attorney General of the United States, for collection in any appropriate district court of the United States.
										(b)Criminal penalty
 (1)Class D felonyAny person who willfully and knowingly violates this chapter or any regulation issued hereunder commits a class D felony.
 (2)Class C felonyAny person who, in the willful and knowing violation of this chapter or of any regulation issued under this chapter, uses a dangerous weapon, or engages in conduct that causes bodily injury or fear of imminent bodily injury to any officer authorized to enforce the provisions of this chapter or the regulations issued under this chapter, commits a class C felony.
 (c)In rem liabilityAny vessel that is used in violation of this chapter, or any regulations issued under this chapter, shall be liable in rem for any civil penalty assessed pursuant to subsection (a) and may be proceeded against in the United States district court for any district in which such vessel may be found.
 (d)InjunctionThe United States district courts shall have jurisdiction to restrain violations of this chapter or of regulations issued under this chapter, for cause shown.
 (e)Denial of entryExcept as provided in section 70021, the Secretary may, subject to recognized principles of international law, deny entry by any vessel that is not in compliance with this chapter or the regulations issued under this chapter—
 (1)into the navigable waters of the United States; or (2)to any port or place under the jurisdiction of the United States.
										(f)Withholding of clearance
 (1)In generalIf any owner, operator, or individual in charge of a vessel is liable for a penalty or fine under this section, or if reasonable cause exists to believe that the owner, operator, or individual in charge may be subject to a penalty or fine under this section, the Secretary of the Treasury, upon the request of the Secretary, shall with respect to such vessel refuse or revoke any clearance required by section 60105 of title 46.
 (2)Granting clearance refused or revokedClearance refused or revoked under this subsection may be granted upon filing of a bond or other surety satisfactory to the Secretary..
 (b)Clerical amendmentThe analysis at the beginning of such subtitle is amended by inserting before the item relating to chapter 701 the following:
					
						
							700.Ports and Waterways Safety70001..
				302.Conforming amendments
				(a)Electronic charts
 (1)Transfer of provisionSection 4A of the Ports and Waterways Safety Act (33 U.S.C. 1223a)— (A)is redesignated as section 3105 of title 46, United States Code, and transferred to appear after section 3104 of that title; and
 (B)is amended by striking subsection (b) and inserting the following:  (b)Limitation on ApplicationExcept pursuant to an international treaty, convention, or agreement, to which the United States is a party, this section shall not apply to any foreign vessel that is not destined for, or departing from, a port or place subject to the jurisdiction of the United States and that is in—
 (1)innocent passage through the territorial sea of the United States; or (2)transit through the navigable waters of the United States that form a part of an international strait..
 (2)Clerical amendmentThe analysis at the beginning of chapter 31 of such title is amended by adding at the end the following:
						
							
								3105. Electronic charts..
					(b)Port, harbor, and coastal facility security
 (1)Transfer of provisionsSo much of section 7 of the Ports and Waterways Safety Act (33 U.S.C. 1226) as precedes subsection (c) of that section is redesignated as section 70102a of title 46, United States Code, and transferred so as to appear after section 70102 of that title.
 (2)Definitions, administration, and enforcementSection 70102a of title 46, United States Code, as amended by paragraph (1) of this subsection, is amended by adding at the end the following:
						
 (c)Definitions, administration, and enforcementThis section shall be treated as part of chapter 700 for purposes of sections 70031, 70032, 70034, 70035, and 70036..
 (3)Clerical amendmentThe analysis at the beginning of chapter 701 of such title is amended by inserting after the item relating to section 70102 the following:
						
							
								70102a. Port, harbor, and coastal facility security..
 (c)Nondisclosure of port security plansSubsection (c) of section 7 of the Ports and Waterways Safety Act (33 U.S.C. 1226), as so designated before the application of subsection (b)(1) of this section—
 (1)is redesignated as subsection (f) of section 70103 of title 46, United States Code, and transferred so as to appear after subsection (e) of such section; and
 (2)is amended by striking this Act and inserting this chapter. (d)RepealSection 2307 of title 46, United States Code, and the item relating to that section in the analysis at the beginning of chapter 23 of that title, are repealed.
 (e)RepealThe Ports and Waterways Safety Act (33 U.S.C. 1221 et seq.), as amended by this Act, is repealed. 303.Transitional and savings provisions (a)DefinitionsIn this section:
 (1)Source provisionThe term source provision means a provision of law that is replaced by a title 46 provision under this title. (2)Title 46 provisionThe term title 46 provision means a provision of title 46, United States Code, that is enacted by section 302.
 (b)Cutoff dateThe title 46 provisions replace certain provisions of law enacted before the date of the enactment of this Act. If a law enacted after that date amends or repeals a source provision, that law is deemed to amend or repeal, as the case may be, the corresponding title 46 provision. If a law enacted after that date is otherwise inconsistent with a title 46 provision or a provision of this title, that law supersedes the title 46 provision or provision of this title to the extent of the inconsistency.
 (c)Original date of enactment unchangedFor purposes of determining whether one provision of law supersedes another based on enactment later in time, a title 46 provision is deemed to have been enacted on the date of enactment of the source provision that the title 46 provision replaces.
 (d)References to title 46 provisionsA reference to a title 46 provision, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding source provision.
 (e)References to source provisionsA reference to a source provision, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding title 46 provision.
 (f)Regulations, orders, and other administrative actionsA regulation, order, or other administrative action in effect under a source provision continues in effect under the corresponding title 46 provision.
 (g)Actions taken and offenses committedAn action taken or an offense committed under a source provision is deemed to have been taken or committed under the corresponding title 46 provision.
 304.Rule of constructionThis title, including the amendments made by this title, is intended only to reorganize title 14, United States Code, and may not be construed to alter—
 (1)the effect of a provision of title 14, United States Code, including any authority or requirement therein;
 (2)a department or agency interpretation with respect to title 14, United States Code; or (3)a judicial interpretation with respect to title 14, United States Code.
 305.Advisory Committee: RepealSection 18 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2213) is repealed.
			IVMaritime Transportation Safety
			401.Clarification of logbook entries
 (a)In generalSection 11304 of title 46, United States Code, is amended— (1)in subsection (a), by striking an official and inserting a; and
 (2)in subsection (b), by amending paragraph (3) to read as follows:  (3)Each illness of, and injury to, a seaman of the vessel, the nature of the illness or injury, and the medical treatment provided for the injury or illness..
 (b)Technical amendmentSection 11304(b) is amended by striking log book and inserting logbook. 402.Technical corrections: licenses, certifications of registry, and merchant mariner documentsTitle 46, United States Code, is amended—
 (1)in section 7106(b), by striking merchant mariner’s document, and inserting license,; (2)in section 7107(b), by striking merchant mariner’s document, and inserting certificate of registry,;
 (3)in section 7507(b)(1), by striking licenses or certificates of registry and inserting merchant mariner documents; and (4)in section 7507(b)(2) by striking merchant mariner’s document. and inserting license or certificate of registry..
 403.Numbering for undocumented bargesSection 12301(b) of title 46, United States Code, is amended— (1)by striking shall and inserting may; and
 (2)by inserting of after barge. 404.Drawbridge deviation exemptionSection 5 of the Act entitled An Act making appropriations for the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved August 18, 1894 (33 U.S.C. 499), is amended by adding at the end the following new subsection:
				
					(d)Exemption
 (1)In generalA change to a schedule that governs the opening of a drawbridge that will be in effect for less than 6 months shall not be subject to the rule making requirements of section 553 of title 5, United States Code.
						(2)Alternate requirements
 (A)Duties of SecretaryThe Secretary of the department in which the Coast Guard is operating shall provide notice of each such change through—
 (i)a local notice to mariners; (ii)a Coast Guard broadcast notice to mariners; or
 (iii)another method of notice that the Secretary considers appropriate. (B)Owner and operator dutiesWith respect to any drawbridge other than a railroad drawbridge, the owner or operator of such drawbridge shall provide notice of such a change to—
 (i)the general public, through publication in a newspaper of general circulation; (ii)the Department of Transportation or other public agency with administrative jurisdiction over the roadway that abuts the approach to such bridge; and
 (iii)the law enforcement organization with jurisdiction over the roadway that abuts the approach to such bridge..
			405.Deadline for compliance with alternate safety compliance programs
 (a)DeadlineSection 4503(d) of title 46, United States Code, is amended by striking so much as precedes paragraph (3) and inserting the following:
					
						(d)
 (1)The Secretary, in cooperation with the commercial fishing industry, may prescribe an alternative safety compliance program that shall apply in lieu of requirements under section 4502(b), for any category of fishing vessels, fish processing vessels, or fish tender vessels that are—
 (A)at least 50 feet overall in length; (B)built before July 1, 2013; and
 (C)25 years of age or older. (2)An alternative safety compliance program prescribed under paragraph (1) shall apply to a vessel—
 (A)except as provided in subparagraph (B), after the later of January 1, 2020, or the end of the 3-year period beginning on the date on which the Secretary prescribes the program; and
 (B)in the case of a vessel that undergoes a major conversion completed after the later of July 1, 2013, or the date the Secretary establishes standards for the alternate safety compliance program, upon the completion of such conversion..
 (b)Conforming amendmentSection 4502(b) of title 46, United States Code, is amended by inserting and subject to section 4503(d), after In addition to the requirements of subsection (a) of this section,. 406.Authorization for marine debris programThe Marine Debris Research, Prevention, and Reduction Act is amended—
 (1)in section 9 (33 U.S.C. 1958)— (A)by striking the em-dash and all that follows through (1); and
 (B)by striking ; and and all that follows through the end of the section and inserting a period; and (2)by adding at the end the following:
					
 10.Authorization of appropriationsOf the amounts authorized for each fiscal year under section 2702(1) of title 14, United States Code, up to $2,000,000 are authorized for the Commandant to carry out section 4 of this Act, of which not more than 10 percent may be used for administrative costs..
				407.Alternative distress signals
 (a)Performance standardNot later than one year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a rule that establishes a performance standard for distress signals, including for maritime visual distress signals, that may be used as an alternative to the distress signals required by section 175.110 of title 33, Code of Federal Regulations..
 (b)Authorization of useNot later than 180 days after the date of the issuance of a rule under subsection (a), the Secretary shall issue a rule amending part 175 of title 33, Code of Federal Regulations, to authorize use of distress signals in accordance with such performance standard.
 408.Atlantic Coast Port Access Route Study recommendationsNot later than 30 days after the date of the enactment of the Act, the Commandant of the Coast Guard shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of action taken to carry out the recommendations contained in the final report issued by the Atlantic Coast Port Access Route Study (ACPARS) workgroup for which notice of availability was published March 14, 2016 (81 Fed. Reg. 13307).
 409.Documentation of recreational vesselsCoast Guard personnel performing nonrecreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform recreational vessel documentation under section 12114 of such title in any fiscal year in which—
 (1)funds available for Coast Guard operating expenses may not be used for expenses incurred for recreational vessel documentation;
 (2)fees collected from owners of yachts and credited to such use are insufficient to pay expenses of recreational vessel documentation; and
 (3)there is a backlog of applications for recreational vessel documentation. 410.Certificates of documentation for recreational vesselsSection 12114 of title 46, United States Code, is amended by adding at the end the following:
				
 (d)Effective periodA recreational endorsement for a vessel— (1)except as provided in paragraph (3), shall be effective for 5 years;
 (2)shall require the owner of the vessel to notify the Coast Guard of each change in the information on which the issuance of the certificate of documentation is based that occurs before the expiration of the certificate under this subsection, by not later than 30 days after such change; and
 (3)shall terminate upon the expiration of such 30-day period if the owner has not notified the Coast Guard of such change before the end of such period.
 (e)State and local authority To remove abandoned and derelict vesselsNothing in this section shall be construed to limit the authority of a State or local authority from taking action to remove an abandoned or derelict vessel.
					(f)Authority
 (1)RequirementThe Secretary shall assess and collect a fee for the issuance or renewal of a recreational endorsement, that is equivalent to the fee established for the issuance or renewal, respectively, of a fishery endorsement pursuant to section 2110.
 (2)TreatmentFees collected under this subsection— (A)shall be credited to the account from which the costs of such issuance or renewal were paid; and
 (B)may remain available until expended.. 411.Backup global positioning system (a)In generalSubtitle VIII of title 46, United States Code, is amended by adding at the end the following:
					
						807Position, Navigation, and Timing
							
								Sec. 
								80701. Land-based complementary and backup positioning, navigation, and timing system.
							80701.Land-based complementary and backup positioning, navigation, and timing system
 (a)eLORANSubject to the availability of appropriations, the Secretary shall provide for the establishment, sustainment, and operation of a reliable land-based enhanced LORAN, or eLORAN, positioning, navigation, and timing system.
 (b)PurposeThe purpose of the system established under subsection (a) is to provide a complement to, and backup for, the Global Positioning System (in this section referred to as GPS) to ensure the availability of uncorrupted and nondegraded positioning, navigation, and timing signals for military and civilian users in the event that GPS signals are corrupted, degraded, unreliable, or otherwise unavailable.
 (c)RequirementsThe system established under subsection (a) shall— (1)be wireless;
 (2)be terrestrial; (3)provide wide-area coverage;
 (4)transmit a precise, high-power 100 kilohertz signal and meet the one microsecond accuracy requirement specified in the Federal Radio Navigation Plan;
 (5)be synchronized with coordinated universal time; (6)be resilient and extremely difficult to disrupt or degrade;
 (7)be able to penetrate underground and inside buildings; (8)be capable of deployment to remote locations;
 (9)take full advantage of the infrastructure of the existing, unused Coast Guard long-range navigation system (commonly known as LORAN–C), and subject to the concurrence and agreement of other agencies, unused facilities associated with the Ground Wave Emergency Network and Nationwide Differential GPS systems;
 (10)utilize and leverage the capabilities of the entity for development, building, and operation of the system;
 (11)function in an interoperable and complementary manner with other similar positioning, navigation, and timing systems;
 (12)be made available by the Secretary for use by other Federal agencies for public purposes at no cost; and
 (13)incorporate such other requirements determined necessary by the Secretary with respect to such agencies.
									(d)Request for proposals
 (1)In generalUnder authority granted by section 93(a)(25) of title 14, United States Code, and not later than three months after the date of enactment of this section, the Secretary shall publish a request for proposals by non-Federal persons for the development, building, and operation of the system described in subsection (c).
 (2)ElementsProposals submitted under this subsection shall include, at a minimum— (A)an eLORAN system architecture; and
 (B)a timetable for the delivery of— (i)a nationwide backup timing signal not later than two years after the last date on which proposals are accepted under the request published under paragraph (1); and
 (ii)a nationwide position and navigation signal not later than three years after such date. (e)SelectionUsing competitive procedures similar to those authorized under section 2667 of title 10, the Secretary may select a proposal from proposals received in response to the request for proposals under subsection (d).
								(f)Agreement
 (1)In generalThe Secretary may enter into a cooperative agreement (as that term is used in section 6305 of title 31) with an entity upon such terms as the Secretary determines will carry out the purpose of the system under subsection (b).
 (2)ContentAn agreement under this subsection shall— (A)require the Secretary to provide the entity—
 (i)access to existing infrastructure and facilities described in subsection (c)(9) and provided as Government-furnished property (as that term is defined in section 45.101 of the Federal Acquisition Regulation, as in effect on the date of the enactment of the Coast Guard Authorization Act of 2017), for a minimum of 20 years;
 (ii)full use of the necessary electromagnetic spectrum wavelength associated with the LORAN-C system for use by the system required under subsection (a) and provided as such Government-furnished property; and
 (iii)approval for the reconstruction of towers that are part of the infrastructure described in subsection (c)(9);
 (B)specify that all necessary capital expenditures be made by the entity; (C)set performance standards for the signals transmitted by the system;
 (D)require the Secretary to monitor and ensure the signals transmitted by the system conform to the performance standards of the agreement and are safe for use;
 (E)set the terms under which the Secretary has access to such signals; (F)subject to any national security requirements established by the Secretary of Defense and so long as activities described in clauses (i) and (ii) of subsection (B) do not interfere with the primary purpose of providing positioning, navigation, and timing services, allow the entity to—
 (i)market, promote, and sell eLORAN positioning, navigation, and timing services to commercial and noncommercial third parties; and
 (ii)generate revenue from such sale to non-Federal third parties of communications and other related services that result from the use of Government facilities and spectrum provided under this paragraph;
 (G)require the entity pay to the United States a portion of revenue received by the entity under subparagraph (F);
 (H)require the entity to assume all financial risk for the completion and operational capability of the eLORAN system and may require a performance bond from the entity to guarantee that risk;
 (I)require the entity to assist international organizations and foreign governments on issues related to eLORAN and similar systems; and
 (J)include such other terms and conditions as the Secretary determines to be necessary to carry out the purposes of this section.
										(3)Revenue sharing requirement
 (A)In generalThe requirement under paragraph (2)(G) shall require the entity to pay to the United States an equitable share of the revenue generated by the entity under paragraph (2)(F), in the fiscal year following the fiscal year in which such revenue is generated.
 (B)AmountThe amount of such payments shall take into account— (i)the capital investment by the entity to build the system and annual costs incurred by the entity to operate and maintain the system; and
 (ii)the capital and operating expenses incurred by the entity to upgrade the eLORAN system and related systems over the effective period of the agreement.
 (4)Effective date of risk requirementThe requirement in paragraph (2)(H) shall be contingent upon, and take effect upon, the Secretary determining that the requirements under paragraph (2)(A) have been fulfilled.
 (g)CERCLA not affectedThis section shall not be construed to limit the application of or otherwise affect section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) for Federal Government facilities described in subsection (c)(9).
 (h)Biennial report to CongressNot later than one year after the date on which an agreement with an entity is entered into under subsection (f), and biennially thereafter, the Secretary shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate—
 (1)a report on the performance and progress of the entity in fulfilling its obligations under the agreement to build, operate and maintain the system established under subsection (a); and
 (2)an accounting of finances, expenses, and revenue associated with such performance, including payments made to the Secretary under section (f)(3).
 (i)DefinitionsIn this section: (1)The term entity means a non-Federal entity whose proposal is selected under subsection (e).
 (2)The term Secretary means the Secretary of Transportation, acting through the Commandant of the Coast Guard.. (b)Clerical amendmentThe analysis for subtitle VIII of title 46, United States Code, is amended by adding after the item relating to chapter 805 the following:
					
						
							807.Position, navigation, and timing80701..
 (c)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary, as that term is defined in the amendments made by this section, shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, a plan to ensure that the system required under such amendments is fully operational by not later than 3 years after such date of enactment.
 412.Waters deemed not navigable waters of the United States for certain purposesFor purposes of the application of subtitle II of title 46, United States Code, to the Volunteer (Hull Number CCA4108), the Illinois and Michigan Canal is deemed to not be navigable waters of the United States.
 413.Uninspected passenger vessels in St. Louis County, MinnesotaSection 4105 of title 46, United States Code, is amended— (1)by redesignating subsection (c) as subsection (d); and
 (2)by inserting after subsection (b) the following:  (c)In applying this title with respect to an uninspected vessel of less than 25 feet overall in length that carries passengers on Crane Lake or waters contiguous to such lake in St. Louis County, Minnesota, the Secretary shall substitute 12 passengers for 6 passengers each place it appears in section 2101(42)..
				414.Engine cut-off switch requirements
				(a)Installation requirement
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a regulation amending part 183 of title 33, Code of Federal Regulations, that requires associated equipment manufacturers, distributors, and dealers installing propulsion machinery and associated starting controls on a recreational vessel less than 26 feet overall in length and capable of developing at least 115 pounds of static thrust or 3 horsepower to install an engine cut-off switch in compliance with American Boat and Yacht Standard A–33.
 (2)Effective dateThe regulation shall take effect at the end of the 1-year period beginning on the date of the issuance of such regulation.
 (b)DefinitionsNot later than 1 year after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall issue a regulation amending part 175 and part 183 of title 33, Code of Federal Regulations, that—
 (1)defines the term engine cut-off switch for purposes of that part to mean a mechanical or electronic device that is connected to propulsion machinery of a recreational vessel less than 26 feet overall in length that will stop propulsion if—
 (A)the switch is not properly connected to the propulsion machinery; or (B)the switch components are—
 (i)submerged in water; or (ii)separated from the propulsion machinery by a predetermined distance; and
 (2)defines the term engine cut-off switch link for purposes of that part to mean equipment that— (A)is attached to as recreational vessel operator; and
 (B)activates the engine cut-off switch. (c)Education on cut-Off switchesThe Commandant of the Coast Guard, through the National Boating Safety Advisory Council established under section 13110 of title 46, United States Code, may initiate a boating safety program on the use and benefits of cut-off switches for recreational vessels.
				415.Analysis of commercial fishing vessel classification requirements
 (a)AnalysisNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of the implementation of the survey and classification requirements referred to in section 4503 of title 46, United States Code.
 (b)ContentsThe analysis required under subsection (a) shall include information on— (1)the average costs to vessel owners to comply with such section; and
 (2)the impact such section is having on commercial fishing vessel safety. VMiscellaneous 501.RepealSubsection (h) of section 888 of the Homeland Security Act of 2002 (6 U.S.C. 468) is repealed.
			502.Reimbursements for non-Federal construction costs of certain aids to navigation
 (a)In generalSubject to the availability of amounts specifically provided in advance in subsequent appropriations Acts and in accordance with this section, the Commandant of the Coast Guard may reimburse a non-Federal entity for costs incurred by the entity for a covered project.
 (b)ConditionsThe Commandant may not provide reimbursement under subsection (a) with respect to a covered project unless—
 (1)the need for the project is a result of the completion of construction with respect to a federally authorized navigation channel;
 (2)the Commandant determines, through an appropriate navigation safety analysis, that the project is necessary to ensure safe marine transportation;
 (3)the Commandant approves the design of the project to ensure that it meets all applicable Coast Guard aids-to-navigation standards and requirements;
 (4)the non-Federal entity agrees to transfer the project upon completion to the Coast Guard for operation and maintenance by the Coast Guard as a Federal aid to navigation;
 (5)the non–Federal entity carries out the project in accordance with the same laws and regulations that would apply to the Coast Guard if the Coast Guard carried out the project, including obtaining all permits required for the project under Federal and State law; and
 (6)the Commandant determines that the project satisfies such additional requirements as may be established by the Commandant.
 (c)LimitationsReimbursements under subsection (a) may not exceed the following: (1)For a single covered project, $5,000,000.
 (2)For all covered projects in a single fiscal year, $5,000,000. (d)ExpirationThe authority granted under this section shall expire on the date that is 4 years after the date of enactment of this section.
 (e)Covered project definedIn this section, the term covered project means a project carried out by a non-Federal entity to construct and establish an aid to navigation that facilitates safe and efficient marine transportation on a Federal navigation project authorized by title I of the Water Resources Development Act of 2007 (Public Law 110–114).
 503.Corrections to provisions enacted by Coast Guard Authorization ActsSection 604(b) of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3061) is amended by inserting and fishery endorsement after endorsement.
 504.Ship Shoal Lighthouse transfer: RepealEffective January 1, 2021, section 27 of the Coast Guard Authorization Act of 1991 (Public Law 102–241; 105 Stat. 2218) is repealed.
			505.Coast Guard maritime domain awareness
 (a)In generalThe Secretary of the department in which the Coast Guard is operating shall seek to enter into an arrangement with the National Academy of Sciences not later than 60 days after the date of the enactment of this Act under which the Academy shall prepare an assessment of available unmanned, autonomous, or remotely controlled maritime domain awareness technologies for use by the Coast Guard.
 (b)AssessmentThe assessment shall— (1)describe the potential limitations of current and emerging unmanned technologies used in the maritime domain for—
 (A)ocean observation; (B)vessel monitoring and identification;
 (C)weather observation; (D)to the extent practicable for consideration by the Academy, intelligence gathering, surveillance, and reconnaissance; and
 (E)communications; (2)examine how technologies described in paragraph (1) can help prioritize Federal investment by examining;
 (A)affordability, including acquisition, operations, and maintenance; (B)reliability;
 (C)versatility; (D)efficiency; and
 (E)estimated service life and persistence of effort; and (3)analyze whether the use of new and emerging maritime domain awareness technologies can be used to—
 (A)carry out Coast Guard missions at lower costs; (B)expand the scope and range of Coast Guard maritime domain awareness;
 (C)allow the Coast Guard to more efficiently and effectively allocate Coast Guard vessels, aircraft, and personnel; and
 (D)identify adjustments that would be necessary in Coast Guard policies, procedures, and protocols to incorporate unmanned technologies to enhance efficiency.
 (c)Report to CongressNot later than 1 year after entering into an agreement with the Secretary under subsection (a), National Academy of Science shall submit the assessment prepared under this section to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (d)Use of informationIn formulating costs pursuant to subsection (b), the National Academy of Sciences may utilize information from other Coast Guard reports, assessments, or analyses regarding existing Coast Guard manpower requirements or other reports, assessments, or analyses for the acquisition of unmanned, autonomous, or remotely controlled technologies by the Federal Government.
				506.Towing safety management system fees
 (a)ReviewThe Commandant of the Coast Guard shall— (1)review and compare the costs to the Government of—
 (A)towing vessel inspections performed by the Coast Guard; and (B)such inspections performed by a third party; and
 (2)based on such review and comparison, determine whether the costs to the Government of such inspections performed by a third party are different than the costs to the Government of such inspections performed by the Coast Guard.
 (b)Revision of feesIf the Commandant determines under subsection (a) that the costs to the Government of such inspections performed by a third party are different than the costs to the Government of such inspections performed by the Coast Guard, then the Commandant shall revise the fee assessed by the Coast Guard for such inspections as necessary to conform to the requirements under section 9701 of title 31, United States Code, that such fee be based on the cost to the Government of such inspections and accurately reflect such costs.
 507.Oil spill disbursements auditing and reportSection 1012 of the Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended— (1)by repealing subsection (g);
 (2)in subsection (l)(1), by striking Within one year after the date of enactment of the Coast Guard Authorization Act of 2010, and annually thereafter, and inserting Each year, on the date on which the President submits to Congress a budget under section 1105 of title 31, United States Code,; and
 (3)by amending subsection (l)(2) to read as follows:  (2)ContentsThe report shall include—
 (A)a list of each incident that— (i)occurred in the preceding fiscal year; and
 (ii)resulted in disbursements from the Fund, for removal costs and damages, totaling $500,000 or more; (B)a list of each incident that—
 (i)occurred in the fiscal year preceding the preceding fiscal year; and (ii)resulted in disbursements from the Fund, for removal costs and damages, totaling $500,000 or more; and
 (C)an accounting of any amounts reimbursed to the Fund in the preceding fiscal year that were recovered from a responsible party for an incident that resulted in disbursements from the Fund, for removal costs and damages, totaling $500,000 or more..
				508.Land exchange, Ayakulik Island, Alaska
 (a)Land exchangeIf the owner of Ayakulik Island, Alaska, offers to exchange the Island for the Tract— (1)within 30 days after receiving such offer, the Secretary shall provide notice of the offer to the Commandant;
 (2)within 30 days after receiving the notice under paragraph (1), the Commandant shall develop and transmit to the Secretary proposed operational restrictions on commercial activity conducted on the Tract, including the right of the Commandant to—
 (A)order the immediate termination, for a period of up to 72 hours, of any activity occurring on or from the Tract that violates or threatens to violate one or more of such restrictions; or
 (B)commence a civil action for appropriate relief, including a permanent or temporary injunction enjoining the activity that violates or threatens to violate such restrictions; and
 (3)within 30 days after receiving the proposed operational restrictions from the Commandant, the Secretary shall transmit such restrictions to the owner of Ayakulik Island; and
 (4)within 30 days after transmitting the proposed operational restrictions to the owner of Ayakulik Island, and if the owner agrees to such restrictions, the Secretary shall convey all right, title and interest of the United States in and to the Tract to the owner, subject to an easement granted to the Commandant to enforce such restrictions, in exchange for all right, title and interest of such owner in and to Ayakulik Island.
 (b)Boundary revisionsThe Secretary may make technical and conforming revisions to the boundaries of the Tract before the date of the exchange.
 (c)Public land orderEffective on the date of an exchange under subsection (a), Public Land Order 5550 shall have no force or effect with respect to submerged lands that are part of the Tract.
 (d)Failure to timely respond to noticeIf the Commandant does not transmit proposed operational restrictions to the Secretary within 30 days after receiving the notice under subsection (a)(1), the Secretary shall, by not later than 60 days after transmitting such notice, convey all right, title, and interest of the United States in and to the Tract to the owner of Ayakulik Island in exchange for all right, title, and interest of such owner in and to Ayakulik Island.
 (e)CERCLA not affectedThis section and an exchange under this section shall not be construed to limit the application of or otherwise affect section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
 (f)DefinitionsIn this section: (1)CommandantThe term Commandant means the Secretary of the department in which the Coast Guard is operating, acting through the Commandant of the Coast Guard.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)TractThe term Tract means the land (including submerged land) depicted as PROPOSED PROPERTY EXCHANGE AREA on the survey titled PROPOSED PROPERTY EXCHANGE PARCEL and dated 3/22/17.
					509.Vessel response plans in the Arctic
				(a)Amendments to the Oil Pollution Act of 1990
 (1)In generalTitle V of the Oil Pollution Act of 1990 (33 U.S.C. 2731 et seq.) is amended by adding at the end the following:
						
 5009.Vessel response plans in the ArcticThe Secretary of the department in which the Coast Guard is operating may not approve a vessel response plan under section 311(j)(5) of the Federal Water Pollution Control Act for a vessel operating in any area covered by the Captain of the Port Zone, as established by the Secretary, that includes the Arctic (as defined in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111)), unless the Secretary verifies that—
 (1)all equipment required to be available for response under the plan has been tested and proven capable of operating in the environment in which it is intended to be operated, as determined by the Secretary; and
 (2)the oil spill removal organization identified in the vessel response plan under section 311(j)(5) of the Federal Water Pollution Control Act—
 (A)has records of training for equipment operators; and (B)conducts a full equipment deployment exercise in the area covered by the vessel response plan at least once every 3 years, except that the Secretary may waive a required full equipment deployment exercise, upon request of the organization, if the organization implemented the vessel response plan (including the deployment of equipment and operators) during the preceding 3 years in response to a discharge or substantial threat of a discharge of oil..
 (2)Clerical amendmentThe table of contents in section 2 of the Oil Pollution Act of 1990 is amended by inserting after the item relating to section 5007 the following:
						
							
								Sec. 5008. North Pacific Marine Research Institute.
								Sec. 5009. Vessel response plans in the Arctic..
 (b)ReportNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the oil spill prevention and response capabilities available for the area covered by the Captain of the Port Zone, as established by the Secretary, that includes the Arctic (as defined in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111)). The report shall include—
 (1)a description of equipment and assets available for response under the vessel response plans approved for vessels operating in the area covered by such Captain of the Port Zone;
 (2)a description of the locations of such equipment and assets, including an estimate of the time necessary to deploy such equipment and assets;
 (3)a determination regarding how effectively such equipment and assets are distributed throughout such Captain of the Port Zone;
 (4)a determination regarding whether the ability to deploy such equipment and assets is taken into account when measuring the equipment and assets available;
 (5)a validation of the port assessment visit process and a verification of the response resource inventory; and
 (6)a description of the resources needed by the Coast Guard to conduct port assessments, exercises, response plan review, and spill responses in such Captain of the Port Zone.
					510.Assessment of public comments on additional anchorages on the Hudson River
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall—
 (1)assess the public comments received by the Coast Guard on proposals to establish additional anchorages on the Hudson River between Yonkers, New York, and Kingston, New York; and
 (2)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on such assessment, including—
 (A)a detailed summary of concerns raised in such comments about the economic, safety, and environmental impacts of such additional anchorages on the communities bordering the Hudson River between Yonkers, New York, and Kingston, New York, including impacts of such anchorage grounds to sites listed on the National Priorities List under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and areas designated as critical habitat of species listed as endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (B)the response of the Coast Guard to such concerns. (b)RestrictionThe Commandant may not establish any of the anchorages described in subsection (a) before the end of the 180-day period beginning on the date of the submission of the report under subsection (a)(2).
 511.Public safety answering points and maritime search and rescue coordinationNot later than 180 days after the date of the enactment of this Act— (1)the Secretary of the department in which the Coast Guard is operating acting through the Commandant of the Coast Guard shall review Coast Guard policies and procedures for public safety answering points and search-and-rescue coordination with State and local law enforcement entities in order to—
 (A)further minimize the possibility of maritime 911 calls being improperly routed; and (B)assure the Coast Guard is able to effectively carry out the Coast Guard’s maritime search and rescue mission; and
 (2)the Commandant shall formulate a national maritime public safety answering points policy and submit a report to the Congress on that subject.
 512.Documentation of America’s FinestNotwithstanding sections 12112 and 12113 of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise and a fishery endorsement for the vessel AMERICA’S FINEST (United States official number 1276760).
			
	
		June 26, 2017
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
